DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/18 is being considered by the examiner.

				Claim Status
Claims 1-11 are pending and are examined. Claims 12-19 are withdrawn and are not examined.

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (drawn to a garment), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/21
Applicant's election with traverse of claims 1-11 drawn to a sensor in the reply filed on 12/10/21 is acknowledged.  The traversal is on the ground(s) that it would not be a serious search burden to continue the search. The searches for both Inventions I and II are highly interrelated and overlapping since both must include search for similar electrically conductive nanofiber yarns and sensing agents. This is not found persuasive because a garment is found in a different classification than a substrate which is in claim 1. It is not obvious that a sensor would be used with a garment and that a garment sensor would be the same sensor as a sensor with any claimed substrate. Further, even though in claim 9 a fabric is mentioned, a garment is more limiting and would be different than a blanket for example. Applicant may specify the same limitation in claim 11 as in claim 1 if the same sensor in claim 1 is embedded in a garment. Alternatively, Applicant may amend claim 11 to depend on claim 1 so that claim 1 is incorporated in its entirety. Therefore, there would be an option for rejoinder when claim 1 becomes allowable subject matter.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11, the limitation “an additional substrate connected portion connected to the substrate” is unclear and indefinite. Is this an additional substrate to the first substrate or the second substrate? Would Applicant refer to this as a third substrate or is it the same material as either the first or second substrates? Please clarify what the additional substrate is in addition to. Please clarify which substrate is referred to.

Regarding Claim 11, the limitation “an additional sensing agent different from the first sensing agent and the reference sensing agent” is unclear and indefinite. What is the additional sensing agent an addition to? Please clarify what the additional sensing agent refers to. Earlier limitations state a first sensing agent, a second sensing agent, an additional sensing agent, and the reference sensing agent. This is not clear. Applicant may number all the sensing agents for consistency. For example, a third sensing agent or a fourth sensing agent. Claim 1 on which claim 11 is dependent from discloses a second sensing agent. Is the reference sensing agent the second sensing agent. Please clarify as “the reference sensing agent” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lillehoj (US Pub 2019/0137436).

Regarding Claim 1, Lillehoj teaches a sensor ([Fig. 2, [0025] The sensor 10) comprising: 
a substrate (flexible (textile) substrate 100); 
an electrically conductive first nanofiber yarn having a first substrate connected portion connected to the substrate ([0025] a first electrically conductive fiber 210) and 
a first exposed portion, the first exposed portion including a first sensing region ([0025] the working electrode 200); 
a first sensing agent in contact with the first sensing region of the first nanofiber yarn (In Fig. 2, [0025] The detection moiety 500 can be bound to the working electrode 300 (e.g., an exposed surface thereof), such as physically adsorbed, covalently bound, etc. on an outer/exposed surface of the working electrode 300 (e.g., on an outer or shell surface of the electrically conductive fiber 310). The detection moiety 500 is specific to a target analyte to be detected, for example being able to specifically react with the target analyte and/or being able to specifically bind to the target analyte, thus allowing detection of the target analyte in a sample applied to the sensor 10 or working electrode 300 thereof. For example, in Fig. 2, if the first yearn is the electrically conductive fiber 210 for the working electrode 200 and the working electrode includes the detection moiety 500 in [0025] and [0027]); 
an electrically conductive reference nanofiber yarn having a second substrate connected portion connected to the substrate and a second exposed portion (In Fig. 2, [0025] a third electrically conductive fiber 410 for the reference electrode 400; Alternatively, Likewise, the second electrically conductive fiber 310 can have a second (flexible) textile fiber core 314 and a second electrically conductive material shell 312 around the first textile fiber core 314, and the third electrically conductive fiber 410 can have a third (flexible) textile fiber core 414 and a third electrically conductive material shell 412 around the third textile fiber core 414. [0029] The materials for the textile fiber cores 214, 314, 414 are not particularly limited, for example including animal-based textile fibers, plant-based textile fibers, synthetic textile fibers, and combinations thereof (e.g., textile fiber blends). The same or different fiber materials can selected for the fiber cores of the different electrodes. [0025]  Each of the electrodes 200, 300, 400 is embroidered on the flexible substrate 100 using flexible, electrically conductive fibers, for example a first electrically conductive fiber 210 for the working electrode 200, a second electrically conductive fiber 310 for the counter electrode 300 (when present), and a third electrically conductive fiber 410 for the reference electrode 400.), 
the second exposed portion including a reference sensing region ([0025] a third electrically conductive fiber 410 for the reference electrode 400); and 
Lillehoj is silent to a second sensing agent in contact with the reference sensing region of the reference nanofiber yarn and wherein the first sensing agent and the second sensing agent are selected to generate an electrical potential when both the first sensing agent and the second sensing agent are in electrical contact with each other via a first analyte.
However, Lillehoj teaches a variety of detection moieties and if the detection moiety is a capture prove a second separate capture probe label.  [0033] the detection moiety 500 is an enzyme probe. The enzyme probe is specific to the target analyte, for example being able to specifically react with the target analyte (e.g., catalyzing a reaction with the target analyte as a reactant; such as without reacting with or catalyzing reactions with other reactants than the target analyte). For example, the enzyme probe can function to alter the electrical conductivity of the working electrode 200 upon reaction with any target analyte in contact with the enzyme probe/working electrode 200. [0034] In some embodiments, the detection moiety 500 is a capture probe. The capture probe is specific to the target analyte, for example being able to specifically bind to the target analyte (e.g., immobilizing the target analyte on the working electrode 200). For example, the capture probe can variously be an antibody, nucleic acid, aptamer, or a peptide capable of specifically binding to the target analyte. [0035] The capture probe need not be electrically conductive or otherwise alter the electrical conductivity of the sensor electrodes when bound to the target analyte. In such cases, a separate, second capture probe label (e.g., another antibody, nucleic acid, aptamer, peptide, etc.) that is capable of specifically binding to the target analyte and which is labeled with an electrically conductive moiety, such as a suitable enzyme label (e.g., enzyme/substrate combination). Example enzyme labels include enzymes such as horseradish peroxidase (HRP), urease, or alkaline phosphatase and a substrate bound thereto. [0036] the detection moiety 500 can be a pH-sensitive conductive polymer such as polyaniline, which transitions between different oxidation states having different electrical conductivities at different pH levels. Accordingly, a pH-sensitive conductive polymer can be used as the detection moiety 500 in a sensor 10 designed to measure pH as the target analyte. ([0037] Labeling of the capture probe-analyte conjugate with and electrically conducting component alters the electrical conductivity of the working electrode 200. For any of the various type of detection moieties 500, the resulting change in the electrical conductivity of the working electrode 200 in the presence of the target analyte allows subsequent electrochemically detection the target analyte when it is present (e.g., in the applied sample on the sensor 10 and, accordingly, in the sample more generally). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second sensing agent in contact with the reference sensing region of the reference nanofiber yarn in the device of Lillehoj, in order to allow for two target analytes to be detected, as taught by Lillehoj in [0037].

Regarding Claim 2, modified Lillehoj teaches the sensor of claim 1, wherein the first substrate connected portion and the second substrate connected portion are embedded in the substrate ([0025] The sensor 10 includes flexible (textile) substrate 100 which serves as a platform for the sensor's electrodes. FIG. 2 illustrates a 3-electrode sensor 10, which includes a working electrode (WE) 200, a counter electrode (CE) 300, and a reference electrode (RE) 400. In another embodiment (not shown), the sensor 10 can be 2-electrode system including the working electrode 200 and the reference electrode 400, but omitting the optional counter electrode 300. Each of the electrodes 200, 300, 400 is embroidered on the flexible substrate 100 using flexible, electrically conductive fibers).  

Regarding Claim 3, modified Lillehoj teaches the sensor of claim 1, wherein the first substrate connected portion and the second substrate connected portion are adhered to an outer surface of the substrate ( Likewise, the second electrically conductive fiber 310 can have a second (flexible) textile fiber core 314 and a second electrically conductive material shell 312 around the first textile fiber core 314, and the third electrically conductive fiber 410 can have a third (flexible) textile fiber core 414 and a third electrically conductive material shell 412 around the third textile fiber core 414.).  

Regarding Claim 4, modified Lillehoj the sensor of claim 1, wherein the first sensing agent and the second sensing agent are disposed at a surface of the first nanofiber yarn and the reference nanofiber yarn, respectively ([0025] The detection moiety 500 can be bound to the working electrode 300 (e.g., an exposed surface thereof), such as physically adsorbed, covalently bound, etc. on an outer/exposed surface of the working electrode 300 (e.g., on an outer or shell surface of the electrically conductive fiber 310).  

Regarding Claim 5, modified Lillehoj teaches the sensor of claim 1, wherein the first sensing agent and the second sensing agent are disposed at least in part within a first interior and a second interior of the first nanofiber yarn and the reference nanofiber yarn, respectively ([0025] The detection moiety 500 can be bound to the working electrode 300 (e.g., an exposed surface thereof), such as physically adsorbed, covalently bound, etc. on an outer/exposed surface of the working electrode 300 (e.g., on an outer or shell surface of the electrically conductive fiber 310).   

Regarding Claim 6, Lillehoj teaches the sensor of claim 1, wherein a separation distance between the first sensing region and the reference sensing region is from 0.5 mm to 2 mm ([0027] the stitch distance can be at least 0.05, 0.1, 0.2, or 0.3 mm and/or up to 0.2, 0.3, 0.4, or 0.6 mm, for example 0.1 mm to 0.3 mm. In some embodiments, the stitch length can be at least 0.2, 0.3, 0.4, or 0.6 mm and/or up to 0.5, 0.6, 0.8, or 1 mm, for example 0.4 mm to 0.6 mm. Selection of suitable stitch distance and/or stitch length values can promote electrode uniformity and control/reduce electrical resistance thereof.).  

Regarding Claim 7, Lillehoj teaches the sensor of claim 1, wherein the first sensing region and the reference sensing region are configured as a double spiral (since this are textiles, a textile would be capable of being configured in a variety of patterns including a double spiral).  

Regarding Claim 9, Lillehoj teaches the sensor of claim 1 integrated into a fabric (See Abstract. The biosensors can be integrated directly onto fabrics and garments to provide lightweight, unobtrusive wearable sensing systems that do not compromise wearer mobility, comfort or attention.).  

Regarding Claim 11, modified Lillehoj teaches the sensor of claim 1, further comprising an electrically conductive additional nanofiber yarn comprising: an additional substrate connected portion connected to the substrate; an additional exposed portion including an additional sensing region; and an additional sensing agent different from the first sensing agent and the reference sensing agent, wherein the additional sensing agent is selected to generate an electrical potential when both the additional sensing agent and the second sensing agent are in contact with an additional analyte different from the first analyte (Regarding the limitation beginning with when, the examiner notes claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lillehoj (US Pub 2019/0137436), in view of Viovy (WO 2017/017002).
Regarding Claim 10, modified Lillehoj teaches the sensor of claim 1.
Modified Lillehoj is silent to a processor in electrical communication with the electrically conductive first nanofiber yarn and the electrically reference conductive nanofiber yarn; and a power source connected to the processor and directly connected to the first sensing region and the reference sensing region via a first electrically connective portion of the first nanofiber yarn integral with the first sensing region and a second electrically connective portion of the reference nanofiber yarn integral with the reference sensing region.  
Viovy teaches in the related art of textiles and devices for detecting analytes. a fluidic system comprising a textile embedded in a solid matrix and at least one channel interwoven or entangled with said textile component. devices of the invention or integrated devices of the invention comprise, or are able to exchange information with any of information processing systems, such as microprocessors, microcontrollers, computers, smartphones, tablets, and the like. In various preferred embodiments, said exchange of information may be wireless, or through electronic connection. In some preferred embodiments, instruments of the invention, and notably functional clothing, wearable instrument, or implantable instrument of the invention comprise a power source. Said power source can have its energy embarked, such as in batteries, or draw its power from mechanical action, or draw its power from electromagnetic radiation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processor and a power source as taught by Viovy to the device of modified Lillehoj in order to allow for collecting and exchanging information, as taught by Viovy.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB

/Benjamin R Whatley/Primary Examiner, Art Unit 1798